IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ELTON EDWARDS, PRO SE,                    : No. 181 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
KIMBERLY A. BARKLEY, SECRETARY            :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE, ET AL.              :
                                          :
                   Respondent             :
                                          :


                                     ORDER


PER CURIAM

      AND NOW, this 29th day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.